Name: Commission Regulation (EEC) No 2483/81 of 26 August 1981 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1981/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 81 No L 244/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2483/81 of 26 August 1981 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1981 /82 HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC) No 899/81 (2 ), and in particular Article 5 (2) and (8) thereof, The data concerning gross domestic production of sheepmeat in the period 1 January to 31 December 1980 , determined pursuant to the provisions of Article 2 (2) of Regulation (EEC) No 2643/80 , are given in Annex I hereto. Article 2 1 . A difference is hereby found between the refer ­ ence price and the foreseeable market price during the 1981 /82 marketing year only for the following regions : Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of the said premium must be calculated at the beginning of the marketing year on the basis of the foreseeable loss of income : Region Difference in ECUper 100 kilograms 4 5 12-56 79-92 Whereas, pursuant to Article 2 of Council Regulation (EEC) No 2643/80 (3 ), the total amount of the premium is to be calculated by using as a reference point gross domestic production of sheepmeat recorded for the year prior to the current year for each region in question ; 2 . The total amount of loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 and obtained taking account of the provisions of Article 3 ( 1 ) of Regulation (EEC) No 2643/80 is hereby determined as follows : Region Total amount in ECU 4 3 838 000 5 62 500 000 Whereas the method of calculation laid down in Article 5 (2) and (3) of Regulation (EEC) No 1837/80 shows that some regions have suffered a loss of income ; whereas, accordingly, the estimated amount of the premium for those regions must be fixed ; Article 3 The estimated amount of the premium payable per ewe and per Member State, obtained pursuant to the provisions of Article 1 (b) and (c) of Regulation (EEC) No 2662/80 , shall be as follows on the basis of the number of ewes given in Annex II hereto : Whereas, however, in respect of region 4 and pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2643/80 , there should be deducted from the estimated amount of the premium an amount of 1 073 000 ECU to represent the difference between the total amount of advances paid in that region for 1980/81 and the revised find ­ ings for loss of income in the said region for that marketing year ; Estimated amount of the premium payable per ewe in ECU Member State Ireland United Kingdom 2-193 4-540 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 183, 16 . 7 . 1980, p . 1 . I1 ) OJ No L 90, 4. 4 . 1981 , p . 26 . (3) OJ No L 275, 18 . 10 . 1980, p. 6. No L 244/ 16 Official Journal of the European Communities 27. 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1981 . For the Commission Poul DALSAGER Member of the Commission 27 . 8 . 81 Official Journal of the European Communities No L 244/ 17 ANNEX I Sheepmeat production in the Member States in 1980  .. , Gross domestic production Kenton Member State , \ (tonnes) 1 Italy 52 000 2 France 171 100 3 49 173 of which : Denmark 800 Netherlands 24 600 Luxembourg 140 Belgium 4 176 Germany 1 9 457 4 Ireland 39 100 5 United Kingdom 281 100 6 Greece 80 457 ANNEX II Number of ewes recorded in the Member States to 31 December 1980 Region Member State Number of ewes recorded(head) 1 Italy 6 789 000 2 France 7 860 000 3 1 504 000 of which : Denmark 47 000 Netherlands 590 000 Luxembourg 4 000 Belgium 60 000 Germany 803 000 4 Ireland 1 750 000 (') 5 United Kingdom 13 766 000 6 Greece 6 519 000 (') Estimation .